Title: To James Madison from William Pinkney, 13 August 1810
From: Pinkney, William
To: Madison, James


private
Dear SirLondon. August 13th. 1810.
I return you my sincere Thanks for your friendly Letter of the 23d. of May. Nothing could have been more acceptable than the Approbation which you are so good as to express of my Note to Ld. Wellesley on Jackson’s Affair. I wish I had been more successful in my Endeavours to obtain an unexceptionable Answer to it. You need not be told that the actual Reply was, in its plan & Terms, wide of the Expectations which I had formed of it. It was unfortunately delayed until first Views & Feelings became weak of themselves. The Support which Jackson received in America was admirably calculated to produce other Views & Feelings; not only by its direct Influence on Ld. Wellesley & his Colleagues, but by the Influence which they could not but know it had on the British Nation & the Parliament. The extravagant Conduct of France had the same pernicious Tendency; and the Appearances in Congress, with Reference to our future Attitude on the Subject of the Atrocious Wrongs inflicted upon us by France & England, could scarcely be without their Effect. It is not to be doubted that, with a strong Desire in the outset to act a very conciliatory part, the British Government was thus gradually prepared to introduce into the proceeding what would not otherwise have found a place in it, and to omit what it ought to have contained. The Subject appeared to it every Day in a new Light, shed upon it from France & the United States, and a corresponding Change naturally enough took place in the scarcely-remembered Estimates which had at first been made of the proper Mode of managing it. The Change in Lord Wellesley’s Notions upon it, between our first Interview & the Date of his Answer to my Note, must have been considerable, if that Answer had, as doubtless it had, his Approbation. For, the Account of that Interview, as given in my private Letter to Mr. Smith of the 4th. of January, is so far from exaggerating Ld. Wellesley’s Reception of what I said to him, that it is much below it. It is to be observed, however, that he had hardly read the Correspondence, and had evidently thought very little upon it. For which Reason, and because he spoke for himself only, and with less Care than he would perhaps have used if he had considered that he was speaking officially, I am glad that you declined to lay my private Letter before the Congress. The Publication of it, which must necessarily have followed, would have produced serious Embarrassment.
Do you not think that, in some Respects, Ld. Wellesley’s Answer to my Note has not been exactly appretiated in America? I confess to you that this is my Opinion. That the Paper is a very bad one is perfectly clear; but it is not so bad in Intention as it is in Reality, nor quite so bad in Reality as it is commonly supposed to be. It is the production of an indolent Man, making a great Effort to reconcile Things almost incongruous, and just shewing his Wish without executing it. Lord Wellesley wished to be extremely civil to the American Government; but he was at the same Time to be very stately—to manage Jackson’s Situation—and to intimate Disapprobation of the Suspension of his Functions. He was stately, not so much from Design, as because he cannot be otherwise. In managing Jackson’s Situation he must have gone beyond his original Intention, and certainly beyond any, of which I was aware before I received his Answer. If the Answer had been promptly written I have no Belief that he would have affected to praise Jackson’s “Ability Zeal & Integrity,” or that he wd. have said any thing about his Majesty’s not having “marked his Conduct with any Expression of his Displeasure.” He would have been content to forbear to censure him; and that I always took for granted he would do.

For Jackson personally Ld. Wellesley cares nothing. In his several Conferences with me he never vindicated him, and he certainly did not mean in his Letter to undertake his Defence. It is impossible that he should not have (I am indeed sure that he has) a mean opinion of that most clumsy and ill-conditioned Minister. His Idea always appeared to be that he was wrong in pressing at all the Topick which gave offence; but that he acted upon good Motives, and that his Government could not with Honour, or without Injury to the Diplomatic Service generally, disgrace him. This is explicitly stated in my private Letter of the 4th. of January to Mr Smith. There is a great Difference, undoubtedly, between that Idea, and the one upon which Ld. Wellesley appears finally to have acted. It must be admitted, however, that the Praise bestowed upon Jackson is very Meagre, and that it ascribes to him no Qualities in any Degree inconsistent with the Charge of gross Indecency & intolerable Petulance preferred against him in my Note. He might be honest, Zealous, able; and yet be indiscreet, ill-tempered, suspicious, arrogant, and ill-mannered. It is to be observed, too, that the Praise has no Reference whatever to the actual Case, and that, when the Answer speaks of the Offence imputed to Jackson by the American Government, it does not say that he gave no such Cause of Offence, but simply relies on his repeated Asseverations that he did not mean to offend.
If the Answer had been promptly written I am persuaded that another Feature, which now distinguishes it, would have been otherwise. It would not have contained any Complaint against the Course adopted by the American Government in putting an End to official Communication with Jackson. That Ld. Wellesley thought that Course objectionable from the first appears in my private Letter abovementioned to Mr. Smith. But he did not urge his Objections to it in such a Way at our first Interview, or afterwards, as to induce me to suppose that he would except to that Course in his written Answer. He said in the outset that he considered it a Damnum to the B. Government; and I knew that he was not disposed to acknowledge the Regularity of it. But I did not imagine that he would take any formal Notice of it. There was evidently no Necessity, if he did not approve the Course, to say any thing about it, and in our Conversations I always assumed that it was not only unnecessary but wholly inadmissible to mention it officially for any other purpose than that of approving it. After all, however, what he has said upon this Point (idle & illjudged as it is) is the mere Statement of the Opinion of the British Government that another Course would have been more in Rule than ours. It amounts to this, then, that we have Opinion against Opinion & Practice; and that our Practice has been acquiesced in.
As to that part of the Answer which speaks of a Chargé d’Affaires, it must now be repented of here, especially by Lord Wellesley, if it was really intended as a Threat of future Inequality in the Diplomatic Establishments of the two Countries, or even to wear that Appearance. Ld. Wellesley’s Letter to me of the 22d. ulto. abandons that Threat, and makes it consequently much worse than nothing. His Explanations to me on that Head (not official) have lately been, that, when he wrote his Answer, he thought there was some person in America to whom Jackson could immediately have delivered Charge, and that, if he had not been under that Impression, he should not probably have spoken in his Answer of a Chargé d’Affaires, and should have sent out a Minister plenipotentiary in the first Instance. I know not what Stress ought to be laid upon these private & ex post facto Suggestions; but I am entirely convinced that there was no Thought of continuing a Charge d’Affaires at Washington for more than a short Time. Neither their Pride, nor their Interests, nor the Scantiness of their present diplomatic Patronage wd. permit it.
That Ld. Wellesley has long been looking out in his dilatory Way for a suitable Character (a Man of Rank) to send as Minister pleny. to the U. S. I have the best Reason to be assured. That the Appointment has not yet taken place is no proof at all that it has not been intended. Those who think they understand Ld. W. best, represent him as disinclined to Business—and it is certain that I have found him upon every Occasion given to Procrastination beyond all Example. The Business of the Chesapeake is a striking Instance. Nothing could be fairer than his various Conversations on that Case. He settles it with me verbally over & over again. He promises his written Overture in a few Days, and I hear no more of the Matter. There may be Cunning in all this, but it is not such Cunning as I shd. expect from Ld. Wellesley. In the affair of the Blockades it is evident that the Delay arises from the Cabinet, alarmed at every thing which touches the Subject of Blockades & that abominable Scheme of Monopoly called the Orders in Council. Yet it is an unquestionable Fact that they have suffered, and are suffering severely under the iniquitous Restrictions which they and France had imposed upon the Commerce of the World.
I mean to wait a little longer for Lord Wellesley’s Reply to my Note of the 30th. of April. If it is not soon received, I hope I shall not be thought indiscreet if I present a strong Remonstrance upon it, & if I take Occasion in it to advert to the Affair of the Chesapeake, & to expose what has occurred in that Affair between Ld. Wellesley & me.
I have a Letter from Genl. Armstrong, of the 24th. of last Month. He expects no Change in the Measures of the French Govt. with regard to the U. S. I cannot, however, refrain from hoping that we shall have no War with that Government. We have a sufficient Case for War against both France & England—an equal Case against both in point of Justice, even if we take into the Account the recent Violences of the former. But looking to Expediency, which shd. never be lost Sight of, I am not aware of any Considerations, that shd. induce us in actual Circumstances to embark in a War with France. I have so often troubled you on this Topick that I will not venture to stir it again.
Before I conclude this Letter I beg your permission to mention a Subject in which I have a personal Interest. I am told, and, indeed, have partly seen; that I am assailed with great Acrimony & Perseverance in some of the American Newspapers. It is possible that encreasing Clamour, though it can give me no Concern, may make it convenient that I should be very soon recalled; and it certainly will not be worth while to make a point of keeping me here, for any Time however short, if many persons in America desire that it should be otherwise. I can scarcely be as useful to our Country as I ought to be under such Circumstances, and I have really no Wish to continue for any purpose looking to my own Advantage. If I consulted my personal Interest merely I should already have entreated your permission to return. The Disproportion between my unavoidable Expences & my Salary has ruined me in a pecuniary Sense. The Prime of my Life is passing away in barren Toil & Anxiety, and, while I am sacrificing myself and my Family in the public Service abroad, ill disposed or silly People are sacrificing my Reputation at Home. My affectionate Attachment to you need not be mentioned. If its Sincerity is not already manifest, Time only can make it so, & to that I appeal. But by seeking to remain in office under you, against the Opinion of those whose Remonstrances will at least be loud and troublesome, if they are not reasonable and just, I should show a Want of all Concern for your Character & Quiet. I do not seek it therefore. On the contrary I pray you most earnestly to recall me immediately (the Manner of it would I am sure be kind) if you find it in any Way expedient to do so. Believe me, I shall go back to my Profession with a cheerful Heart, and with a Recollection of your unvarying Kindness which nothing can ever impair. I should, indeed, look forward to Retirement from official Station with the deepest Sorrow, if I supposed that, in parting with me as a Minister, you were to part with me also as a Friend. But the Friend will remain—not for a Season only but always—and be assured that, though you will have many abler Friends, you can have none upon whose Truth & Zeal you may more confidently rely.
In a Word—I do not at this Moment request my Recall; but I shall receive it without Regret, if you, with better Means of judging than I can have, should think it advisable. That I should remain here much longer is hardly possible; but I flatter myself that in forbearing at present to ask your Consent to my Return I do not lose Sight of the public Good.
This is a very long Letter and full of Egotism—but it will have an indulgent Reader and will I know be excused.
 